Exhibit 10.16




OPTIONS MEDIA GROUP HOLDINGS, INC.

RESTRICTED STOCK AGREEMENT

   This Restricted Stock Agreement (this “Agreement”), entered into as of
__________, 2008, sets forth the terms and conditions of an award (this “Award”)
of restricted stock granted by Options Media Group Holdings, Inc., a Nevada
corporation (the “Company”), to __________ (the “Recipient”) under the 2008
Equity Incentive Plan (the “Plan”).

 1.

 The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Agreement. Capitalized terms used in this Agreement that
are not defined in this Agreement have the meanings as used or defined in the
Plan.

    

 2. 

Award. As of the date of this agreement, the Recipient has been granted ________
shares of restricted common stock (“Restricted Stock”).

 3. 

Vesting/Forfeiture.




(a)

The shares of Restricted Stock shall vest in equal increments annually (on the
last day of each twelve month period following the date of the Award) over a
three-year period, as long as the Recipient remains as an employee of the
Company on the vesting date.




(b)

Notwithstanding any other provision of this Agreement, at the option of the
Board of Directors or the Compensation Committee (if then existing), all shares
of Restricted Stock subject to this Agreement, whether vested or unvested, shall
be immediately forfeited in the event of:




(1)

Where applicable, termination as an employee of the Company for cause or fraud,
theft, employee dishonesty or violation of Company policy;




(2)

Purchasing or selling securities of the Company without written authorization in
accordance with the Company’s inside information guidelines then in effect;




(3)

Breaching any duty of confidentiality including that required by the Company’s
inside information guidelines then in effect;




(4)

Competing with the Company;




(5)

Being unavailable for consultation after leaving the Company’s employ if such
availability is a condition of any agreement between the Company and the
Recipient;




(6)

Recruitment of Company personnel after termination of the Recipient’s
relationship with the Company, whether such termination is voluntary or for
cause;








--------------------------------------------------------------------------------







(7)

Failure to assign any invention or technology to the Company if such assignment
is a condition of employment or any other agreements between the Company and the
Recipient; or




(8)

A finding by the Company’s Board that the Recipient has acted against the
interests of the Company.




4.

Profits on the Sale of Certain Shares; Cancellation.  If any of the events
specified in Section 3(b) of this Agreement occur within one year from the last
date of employment (the “Termination Date”) (or such longer period required by
any written employment agreement), all profits earned from the Recipient’s sale
of the Company’s Restricted Stock during the two-year period commencing one year
prior to the Termination Date shall be forfeited and forthwith paid by the
Recipient to the Company.  Further, in such event, the Company may at its option
cancel the shares of Restricted Stock granted under this Agreement.  The
Company’s rights under this Section do not lapse one year from the Termination
Date but are a contract right subject to any appropriate statutory limitation
period.




5.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this  Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by facsimile delivery followed by
overnight next day delivery, as follows:




The Recipient:

 

___________________

___________________

___________________




The Company:

Options Media Group Holdings, Inc.

595 S. Federal Highway, Suite 600

Boca Raton, Florida 33432

Facsimile: (561) 544-2481

Attention:  Mr. Scott Frohman




with a copy to:

Michael D. Harris, Esq.

Harris Cramer LLP

1555 Palm Beach Lakes Blvd., Suite 310

West Palm Beach, FL  33401

Facsimile:  (561) 659-0701




or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.








2







--------------------------------------------------------------------------------

6.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.  




7.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.




8.

Severability.  If any term or condition of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.  




9.

Entire Agreement.  This Agreement represents the entire agreement and
understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties.  Each party specifically acknowledges, represents and warrants that
they have not been induced to sign this Agreement




    

10. 

Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  

    

11. 

Headings. The headings in this Agreement are for the purpose of convenience only
and are not intended to define or limit the construction of the provisions
hereof.

 IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.

WITNESSES:

OPTIONS MEDIA GROUP HOLDINGS, INC.










By: _____________________________________

     

      

       

       Scott Frohman, Chief Executive Officer




RECIPIENT







 ____________________________________

  ___________











3





